424



       OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                           AUSTIN




Hanorable Stansell Bryan
                                                                                           425


B0mrable       Stanssll -ml,    Page %


          Ths authority of the State Bl(Eway Comlsslon,
tou6Mn.g t&6 subject-matter of your letter, reatr in the
following prorlsiona of Eousa Bill 99r
               *The Stats Highway Oomlssion shall havs
        the power and authority      upon the basis  of an
        engineering   an8 traffic    invwti&Aon     to deter-
        miida~~ zix the IMX~IUWI,rsaaonable and "udee:
                    s  road or hlnhway interseotlons,         -
        way gradcarom             OurYea, hi114   r u on an
        other   mart or a          y*.less than #is-h&
        hereinbafore   fixed by 618 ,Actt,    taking into oon-
        sideration th6 width an4 oolndltlonof the pave-
        ment and other oirmmstaaoas on suoh portion ,of
        ssdd k&&wap a6 well     88 the usual traffio            themon.
        That whumver      ths Stats lIlgb*ayCopaisslon shall
                                    ate ei aapwd at any maid
                                   .at a lasp rate 0r sp*d
                                  bofom   net   ferth      In   this
        Aat   and shall
                      dealare the aaximuzz~,reasonable
        snd prudeat~pesd 1Aai.tthusat by psopu order
        of the Comnlasion entsrsd an its mlautss, auah
        T&6 Of spO6d Bhdl    b6Nab 6mOti79    VA& Op6Tm
        tire at maid point~on aaid highways when ap ro-
        prlate slgam glring .noti@e ther6of are ereeeod
        under the sdez of the O&mlsslon at saah laea-
        ~eotlon or portion of the hi&h~&~.~ (hpharir
        t%W)
         'Xt is abiened that Hous* BUl. 99 do68 sot
the term *State desl@mted hl@wa~    or the srprsraian
ways whlah are a part of ths State k&&way System*   or term8
of si,mUar restrfetirs Laport. Xmtead, the term *pub116
hlghwaya",%ighway-, *a highway" and *'anyhighway" as rU@d.
          ft 1s our oplnian that tbs Legislaturs did not In-
tend to reatricrttha pxwvlelaar,of &taae Bill IQ .rsluting
to the quertion before us, ~a State deslgnatsd highways as
dlstingulshsd from oouaty hf%hways and road*.
             The term %ighway* is gm.mrlo, lnaludlng al5 pabU@
ways,     The phrase *pub110 hl&waya is a tautolo&loal sxpms-
sion sinoa all hi(ghwayaare n~oa~sarily          publie.

          It,wea held in Viilliaasv. Carroll 108 S.W. 89,
90, (rsvsrsed in part on other grounds, 208 &. Pi.M)4) that




                                                                            , ~,..   -,A
                                                                          L--
Honorable StanselL Bryan, Pa&e S


alStreet* generally means a ammgeway wlthiu the bo~nda of
e municipal coz-poratlon,whiP a *roe49 m-8  a oounty hi&way
forming a Ooiamunlcatlonbetween the olty llmit8 of one olty
or town anrlthe city llmlto of another city or town* aab,




                                   or
further, that mhlle a street 1s a highway, it 1s not naoes-
sarllg true that a hlgbway is a rtreet.
          In Fletcher 7. Bordelon, 56 8. $i. (84) 313, 319,
it wea saldr

          "The 6treets of oitia8 are publla highways,
     end under the primary eo*rol     the &gislatUta.w
          Illwood V. state, 45 a. 111.(aI) WI?, the CourtIof
Criminal Appasls of Texas oonrtdereit appellslant
                                               '8 ooatantlon
that the road upon whloh he wae alla ad to have 6rlvtm an
automobile wh1111e
                 In a ststa of.lntox! Oation ~8% not a pub110
road wlthln the amtempletion of the law. In t&a BOllTIeof
its opinion the court observed es fsfiows!
         n~ur em statutes throw light upon the quaa-
    t1on.           xt will be obcerma   that the omb2ws
    of WhlOi &%llsat     Is oQnvlotea i&lQrn of %hO8. ",
    ambraoeillo Chapter 1, Title 13 of the Penal Code.
    Artlole 8900 Is found lo cbaptar 1, Pit14 ,ll6,'
    R. C, 8. relisting to &ate highwar8. In the 6ama
    chspter and title, AEt10&3 MO1      ~a0tlon (g), 3a
    found the ftilo.oring langt~$a: {Publie huhwe@
    shall inelude enp matI, rtrest,    wag, thoreughfma
    or brldp in thlr Btoto not privately owned or
    oontrollbd, for the use o? rshlolos 4ov6r whlah
    the state has leglrlatlvo jurisdlat~oa under it8
    pollee powerr*
          In Phllllpa t. &nron, 30 8. N. (gd) lGBS, 1060,
3136MO. Z0.2,It wa8 hbld that the w@rd whfghwayW, as Orad
ln statute8 reqtiring persons operating motor vahlalaa to
uue the highest degree of esr8, lnOludad all hlgbwa~ traveled
by the publlo, regardless of their lagal statue.
          & UOOd v, Town of %ntmrd, 1e9 *. B. $11, SlE, aI8
Mass. 3.86,it was held that the woti "highway" connote6 In
soms conmotions, end perhapr taohaioally, a prrbl.iOway,,Ort-
&nal jurladlcti-Onto lay out which 1s ln oomty eotilglonars,
but in other cannactions 1s uaad eomprehenslvellyto 180&d*
all kinds of public wsy0.
                                                                    427


Ibnorable Stem&l        Brym, Pago 1


          I$ Croaker t. Jett, MO. ti~p.,93 3. W* (en) 74,
70, ltrer held that the aord whlghwey'@,as used in a stat-
ute relating ZL)the operaclonOC automobileson pub110 hlgh-
=YsD was used in i&s popular, rather than in Its teohnlcel,
sense, and was lntrntiedto lnolude all highnay traveled by
the public reg~~rdlt~ss
                      of their legal status.
          In i~owollBroa. Truck Line T. Platt, C. C. A.
Oklahom, EP!Bed, (&I) 879 8C+Fi, It was held that the tins
"highwey" io a xxme for aL.fkldndsof pub110 ways, inaludlng
a#unty blidtownship roads, streets end alleys, turnpikes nnb
plank roads, rallrqeds and trmya,    brld.ger gad ia~rlea,
canals and navigable waters; in short, that every publie
thooror;ghfare
             fa a highway.
          In liallowuyv. Syatt hWa1 k Boiler Yolb, I.61SO.
187, 189 La. 837 it was pointed out that  hl$hway8 nra publie
waya aa dietiaguishedfrom private waya, the dlrtlmguiehiag
mark of a highway beiw that it Is open generally to publlo
use.
          There isrno langus@ in the quOt4d prOvi6fOXW  Of
Bouse Bill,77 of the Party-seventhLegislature indfoatieg
any intent on the part of the Legislatureto restrlot the
~34  d the twz whighway*. In the abaenc# of any mush lla&t-
ation w4 are lidvi;lling
                       tu attribute te the LegisAataraw ia-
tent to regulate only titatadeeignated highwaya a~ to the
rate or speed or vehioles and BP te ruaonabls drivlq r&g-
alatione, end lev.veunregulatedand unreatrietedthe drlvleg
of ~wtor vehlclee on oounty roads or county hlghwaya not
lrtriatly9 part oi thfiStnte Blghway tiystea.
           8.8conoslve the purpose of the Iagislaturein the
euaotnmnt of House Bill 77, and of lta provlaiona applicable
to the qu4stfoc  at hun&, to be to aehielrrearet~on the hlgh-
wags and road8 in Tu-me. t:ebelieve that the LeglsLature In-
tended to empower the Gtste Elghwey C~amiseion,upon,thO baeia
of 811englncerlng and traffic investigation,to doters&&e and
fix the reasonable snd prudent speed of wtor vehiolu On
oounty hlghwtye an& Oounty roads when such beoomes ueeeauary
end deslrabl.@for the surety of all the users thereof.
           It Is thsrerfore     the opinion of this depaptarant,
                                                               in
answer to your    sp44ffio    question, that the titatsHlghuay
Departmentdoes have autbrity,          under irouseBill 77 Of the
                                                              428


Honorable SternsellBryan,   Page 8


Forty-seventhLe.@leture, and in accordmoe therewith,to
fix the rate of speed of motor vehicles on county roads and
oounty highways In MeLeman County which conneat with deslg-
nated State hif;hwaysat lees than the maximum provided for
by House Bill 77.
                                      Yours very truly